Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

by and between

MEPT 303 SECOND STREET LLC,

a Delaware limited liability company

as Seller

and

KILROY REALTY, L.P.,

a Delaware limited partnership

as Buyer

April 12.2010



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

AND JOINT ESCROW INSTRUCTIONS

(303 Second Street)

THIS AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS (“Agreement”)
is made and entered into as of this 12th day of April, 2010 (“Execution Date”),
by and between MEPT 303 SECOND STREET LLC, a Delaware limited liability company
(“Seller”), and KILROY REALTY, LP., a Delaware limited partnership (“Buyer”)

Recitals

A. Seller owns certain real property located in the City of San Francisco
(“City”), County of San Francisco (“County”), State of California (“State”),
which is more particularly described on Exhibit A attached hereto (the “Land”),
together with the buildings and certain other improvements located on the Land
(the “Improvements”) (collectively, the “Property”).

B. Seller desires to sell all of its interest in the Property to Buyer, and
Buyer desires to purchase Seller’s interest in the Property, upon the terms and
conditions set forth in this Agreement.

Basic Provisions

 

I.      Buyer:      Kilroy Realty, L.P.           12200 West Olympic Boulevard,
Suite 200           Los Angeles, California 90064           Attn:  
Mr. Jeffrey C. Hawken             Mr. Joseph Hanen             Mr. John Fucci
          Telephone No. (310) 481 -8400           Facsimile No. (310) 481 -6540
          Email:   jhawken@krilroyrcalty.com           Email:  
jhanen@kilroyrealty.com           Email:   jfucci@kilroyrealty.com II.     
Buyer’s Counsel:      Allen Matkins Leck Gamble Mallory & Natsis LLP          
1901 Avenue of the Stars, Suite 1800           Los Angeles, California 90067
          Attn: Peter J. Roth, Esq.           Telephone No. (310) 788-2400     
     Facsimile No. (310) 788-2410           Email:   proth@allenmatkins.com

 

1



--------------------------------------------------------------------------------

III.      Seller:      MEPT 303 Second Street, LLC           c/o Kennedy
Associates Real Estate Counsel, LP           303 Second Street South Tower,
Suite 200           San Francisco. California 94107           Attn:   Justin
Hildebrandt           Telephone No. (415) 536-4757           Facsimile No.
(415) 777-9541           E-mail:   justinh@kennedyusa.com           and     
     6320 Canoga Avenue, Suite 1420           Woodland Hills, California 91367
          Attn:   Jim Howard           Telephone No. (818) 577-2424          
Facsimile No. (818) 577-2425           E-mail:   jimh@kennedyusa.com          
and           1215 Fourth Avenue           2400 Financial Center          
Seattle, Washington 98161           Attn:   Brian Urback           Telephone No.
(206) 623-4739           Facsimile No. (206) 682-4769           E-mail:  
brianu@kennedyusa.com IV.      Seller’s Counsel:      Elkins Kalt Weintraub
Reuben Gartside LLP           1800 Avenue of the Stars, 7th Floor           Los
Angeles, California 90067           Attn:   Keith D. Elkins           Telephone
No. (310) 746-4401           Facsimile No. (310)746-7491           E-mail:  
kelkins@elkinskalt.com V.      Broker:      Eastdil Secured VI.      Escrow
Holder:      Chicago Title Company           2001 Bryan Street, Suite 1700     
     Dallas, Texas 75201           Attn:   Ellen Schwab           Telephone No.
(214) 965-1670           Facsimile No. (214) 965-1629           Email:
schwabe@ctt.com           Escrow No. 2110-00263

 

2



--------------------------------------------------------------------------------

VII.      Title Company:      Chicago Title Insurance Company           2001
Bryan Street, Suite 1700           Dallas, Texas 75201           Attn:   Ellen
Schwab           Telephone No. (214) 965-1670           Facsimile No.
(214) 965-1629           Email: schwabe@ctt.com           Title Order
No. 10-36908283 VIII.      Purchase Price:      Two Hundred Thirty Seven Million
Dollars           ($237,000,000.00) (the “Purchase Price”). XI.      Deposit:
     Fifty Million Dollars ($50,000,000.00) (together           with interest
thereon while held in Escrow, the           “Deposit”), payable in accordance
with Paragraph           3.1 below. X.      Closing Date:      Two (2) business
days following satisfaction of the           closing conditions set forth in
Paragraph 7 and           Paragraph 8 below (the “Closing Date”), subject     
     to Paragraph 4.2 below.

Agreement

NOW, THEREFORE, incorporating the foregoing recitals, and in consideration of
the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
Seller and Buyer agree that the terms and conditions of this Agreement and the
instructions to Chicago Title Company (“Escrow Holder”), with regard to the
escrow (“Escrow”) created pursuant hereto are as follows:

1. Purchase and Sale. Seller agrees to sell the Property to Buyer, and Buyer
agrees to purchase the Property from Seller, upon the terms and conditions set
forth in this Agreement.

2. Purchase Price. The Purchase Price shall be paid in accordance with the terms
of Paragraph 3 below.

3. Payment of Purchase Price. The Purchase Price for the Property shall be paid
by Buyer as set forth below in this Paragraph 3.

3.1 Deposit: Independent Consideration.

3.1.1 Deposit. Within one (I) business day after the Execution Date, Buyer shall
deposit or cause to be deposited with Escrow Holder the Deposit in the amount of
Fifty Million and 00/100 Dollars ($50,000,000.00).

 

3



--------------------------------------------------------------------------------

3.1.2 In General. Escrow Holder shall, immediately upon its receipt of the same,
invest the Deposit in a federally-insured, interest-bearing account satisfactory
to Buyer, and any interest thereon shall be and become part of the Deposit.
Buyer and Seller hereby acknowledge that there may be penalties or interest
forfeitures if the applicable instrument is redeemed prior to its specified
maturity (which maturity date shall in no event exceed 30 days from the date of
the instrument). Buyer agrees to provide its Federal Tax Identification Number
to Escrow Holder upon the opening of Escrow. The Deposit shall not be refundable
unless the transaction contemplated by this Agreement is terminated pursuant to
Paragraph 15.2 or Paragraph 20, below. Upon the Close of Escrow (as defined
below in Paragraph 4.2), the Deposit (inclusive of all interest accrued thereon)
shall be credited toward payment of the Purchase Price.

3.1.3 Independent Consideration. Notwithstanding any provision set forth in this
Agreement, One Hundred Dollars ($100.00) of the Deposit shall be non-refundable
in all events (other than Seller’s default) and shall be paid to Seller in the
event that this Agreement is terminated (other than due to Seller’s default) at
any time prior to the Close of Escrow (the “Independent Consideration”). The
Independent Consideration shall be applicable to the Purchase Price at Closing
(as defined below).

3.1.4 Cash Balance. Not less than one (1) business day prior to the Close of
Escrow, Buyer shall deposit or cause to be deposited, with Escrow Holder, in
immediately available funds, the balance of the Purchase Price, and such other
funds as may be necessary in accordance with the terms hereof to pay for Buyer’s
share of closing costs and charges set forth in Paragraph 10 below and Buyer’s
share of prorations set forth on the Proration and Expense Schedule (as defined
below in Paragraph 11) payable pursuant to this Agreement.

4. Escrow.

4.1 Opening of Escrow. For the purposes of this Agreement, the Escrow shall be
deemed opened (“Opening of Escrow”) on the date Escrow Holder receives an
original of this Agreement fully executed by Buyer and Seller, which shall occur
no later than within two (2) business days after this Agreement is executed and
delivered by the parties. Escrow Holder shall promptly notify Buyer and Seller
in writing of the Opening of Escrow. Buyer and Seller agree to execute, deliver
and be bound by any reasonable or customary supplemental escrow instructions or
other instruments reasonably required by Escrow Holder to consummate the
transaction contemplated by this Agreement; provided, however, that no such
instruments shall be inconsistent or in conflict with, amend or supersede any
portion of this Agreement. If there is any conflict or inconsistency between the
terms of such instruments and the terms of this Agreement, then the terms of
this Agreement shall control. Pursuant to Section 6045 of the Internal Revenue
Code of 1986, as amended, Escrow Holder shall be designated the “closing agent”
hereunder and shall be solely responsible for complying with the Tax Reform Act
of 1986, as amended, with regard to reporting all settlement information to the
Internal Revenue Service.

4.2 Close of Escrow. For purposes of this Agreement, the “Close of Escrow” or
the “Closing” shall be the date that the Deed (as defined below in Paragraph
9.1.1) is recorded in the Official Records of the County (the “Official
Records”) or, if earlier, the date

 

4



--------------------------------------------------------------------------------

that the Title Company (as defined below) is irrevocably committed to issue the
Title Policy (as defined below). Unless changed in writing by Buyer and Seller,
the Close of Escrow shall occur on the Closing Date. Notwithstanding the
foregoing, if the Tenant Estoppel Certificate delivery requirement (“Estoppel
Delivery Requirement”) set forth in Paragraph 7.4 below is not satisfied by the
date which is forty-five (45) days following the Execution Date (“Original
Estoppel Delivery Date”), Seller shall have the right, by delivering written
notice to Buyer prior to 5:00 p.m. on the Original Estoppel Delivery Date, to
extend the Original Estoppel Delivery Date (and therefore, the Closing Date) for
up to forty-five (45) days after the Original Estoppel Delivery Date in order to
allow additional time for the satisfaction of the Estoppel Delivery Requirement
(such extended date, the “Extended Estoppel Delivery Date”). If the Estoppel
Delivery Requirement is not satisfied by the Extended Estoppel Delivery Date,
Seller shall not be in default hereunder and Buyer shall elect, within five
(5) business days following the Extended Estoppel Delivery Date (but prior to
the satisfaction of such condition), as its sole and exclusive remedy, to either
(i) terminate the Agreement and Escrow pursuant to the last paragraph of
Paragraph 7.6 below, or (ii) waive such condition and proceed to the Closing (in
which even the Closing shall occur two (2) business days following the waiver of
such condition).

5. Condition of Title. Title to the Property shall be conveyed to Buyer by the
Deed subject to the following approved conditions of title (collectively, the
“Approved Title Conditions”).

5.1 Taxes. A lien to secure payment of real estate taxes and a lien for any
assessments not delinquent.

5.2 Approved Matters. Matters affecting the Property created by or with the
written consent of Buyer.

5.3 Additional Matters. Exceptions that are disclosed by the Report (as defined
below in Paragraph 7.1) and that are approved or deemed approved by Buyer in
accordance with the terms of Paragraph 7.1 and matters set forth in the Deed.

5.4 Survey Matters. All matters that would be revealed or disclosed in an
accurate survey or inspection of the Property.

5.5 Laws. All laws, ordinances, rules, regulations and restrictions affecting
the Property.

6. Buyer’s Title Insurance. At the Close of Escrow, the Title Company shall
issue to Buyer its standard Owner’s Policy of Title Insurance (“Title Policy”)
in the amount of the Purchase Price showing title to the Property vested in
Buyer and subject to the Approved Title Conditions. Buyer shall have the right,
at its sole expense, to request and obtain an ALTA extended coverage policy of
title insurance, provided that such additional coverage shall not be a condition
precedent to, or otherwise excuse or delay any of. Buyer’s obligations under
this Agreement. Buyer shall have sole responsibility for obtaining, and bearing
the cost of, any survey required by the Title Company.

 

5



--------------------------------------------------------------------------------

7. Conditions Precedent to the Close of Escrow for the Benefit of Buyer. The
Close of Escrow and Buyer’s obligation to consummate the transaction
contemplated by this Agreement are subject to the timely satisfaction or written
waiver of the following conditions precedent for Buyer’s benefit by the dates
designated below:

7.1 Title. Buyer acknowledges and agrees that it has (i) approved the legal
description of the Land and any matters of title disclosed by the following
documents (collectively, the “Title Documents”) prepared and delivered to Buyer
by Chicago Title Company (the “Title Company”): (a) a standard preliminary title
report prepared and issued by the Title Company with respect to the Property
(the “Report”); and (b) copies of all recorded documents referred to in the
Report, and (ii) received a commitment to issue the Title Policy from the Title
Company. Accordingly, notwithstanding anything to the contrary herein, the
condition described in this Paragraph 7.1 (i.e., Buyer’s approval of the legal
description of the Land and the Title Documents) is deemed to have been
satisfied and Buyer shall have no right to terminate this Agreement in
connection with such condition. Notwithstanding the foregoing, Seller shall have
removed from title on or before the Closing Date, any liens secured by deeds of
trust securing loans made to Seller, mechanics’ liens relating to work performed
by Seller, judgment liens against Seller, and delinquent taxes.

7.2 Physical Inspections and Studies. Subject to Paragraph 14 below, Buyer has
approved, in Buyer’s sole discretion, the results of Buyer’s inspections,
investigations, tests and studies, including, without limitation, investigations
with regard to zoning, building codes and other governmental regulations,
architectural inspections, engineering tests, and soils, seismic and geologic
reports with respect to the Property, inspections of all or any portion of the
Improvements (including, without limitation, structural, mechanical and
electrical systems, roofs, pavement, landscaping and public utilities), and any
other physical inspections and/or investigations (collectively, the “Tests”) as
Buyer elected to make or obtained in accordance with the terms of this
Agreement. Accordingly, notwithstanding anything to the contrary herein, the
condition described in this Paragraph 7.2 (i.e., Buyer’s approval of the results
of the Tests) is deemed to have been satisfied and Buyer shall have no right to
terminate this Agreement in connection with such condition.

7.3 Review and Approval of Materials. Prior to the Execution Date, Buyer has
reviewed documents (other than the Excluded Materials [as defined below])
relating to the physical or environmental condition of the Property, leases,
amendments and any other agreements of tenants at the Property, Seller’s files
of tenants at the Property and service contracts for the Property that are
located at Seller’s offices or at the offices of Seller’s property manager for
the Property (such documents are collectively referred to as the “Materials”).
Seller makes no representations or warranties of any kind whatsoever to Buyer as
to the accuracy or completeness of the content of the Materials or any other
information delivered to or made available to Buyer pursuant to this Agreement,
and Seller shall not have any liability or responsibility to Buyer with respect
to the accuracy or completeness of any of the Materials or other information or
based upon or arising out of any use Buyer may make of the Materials or other
information. Buyer has approved the Materials in Buyer’s sole discretion.
Accordingly, notwithstanding anything to the contrary herein, the condition
described in this Paragraph 7.3 (i.e., Buyer’s approval of the Materials) is
deemed to have been satisfied and Buyer shall have no right to terminate this
Agreement in connection with such condition. For purposes of this Agreement, the
term “Excluded Materials” shall mean any appraisals, internal reports,

 

6



--------------------------------------------------------------------------------

valuations, other offers or agreements relating to the acquisition or sale of
the Property, economic evaluations of the Property, reports regarding the
Property prepared by Seller or any affiliate of Seller for the internal use or
for the information of the investors in Seller (but expressly excluding any
reports regarding any capital expenditure budget/plan for the Property), and any
other proprietary information not relating to the physical condition of the
Property. Buyer acknowledges that it has no right to review any of the Excluded
Materials.

7.4 Tenant Estoppel Certificates. Buyer shall have received estoppel
certificates (“Tenant Estoppel Certificates”) prior to the Closing Date, duly
executed by (i) (A) Young & Rubicam, (B) Wells Fargo Bank, (C) Parsons
Brinkerhoff, (D) Judicial Council of CA, (E) Avenue A Razorfish, (F) Hewlett
Packard, and (G) Symantec (collectively, “Major Tenants”), and (ii) tenants,
which when aggregated with those Major Tenants for whom a Tenant Estoppel
Certificate was provided pursuant to the preceding clause (i), lease at least
seventy percent (70%) of the leased space (based on rentable square footage) in
the Property as determined on the Execution Date or the Closing Date, whichever
is smaller. The Tenant Estoppel Certificates shall be substantially in the form
of Exhibit F or in such other form which a particular tenant is required to
execute pursuant to its lease and shall be prepared by Buyer (promptly following
the Execution Date, but in no event later than April 16, 2010) and delivered to
Seller for its review and reasonable approval (upon which Seller shall deliver
the same to the tenants). To the extent received by Seller, Seller shall deliver
the original executed Tenant Estoppel Certificates (without any material changes
vis-à-vis the Buyer-approved and submitted form) to Buyer no later than two
(2) business days prior to the Closing Date.

7.5 Representations and Warranties. Subject to any Representation Matters (as
defined in Paragraph 13.1) discovered by Buyer or Seller, all representations
and warranties of Seller contained in Paragraph 13.1 of this Agreement shall be
true and correct in all material respects as of the date made and as of the
Close of Escrow with the same effect as if those representations and warranties
were made at and as of the Close of Escrow.

7.6 Covenants. By the Closing Date, Seller shall not be in material default in
the performance of any material covenant or agreement to be performed by Seller
under this Agreement.

The conditions set forth in this Paragraph 7 are solely for the benefit of Buyer
and may be waived only by Buyer. Buyer shall at all times have the right to
waive any condition. Nothing contained in this Agreement shall require Seller to
bring any suit or other proceeding or to pay any substantial sum, to satisfy any
of such conditions. If any of the conditions in this Paragraph 7 is not
satisfied or waived by Buyer as expressly set forth in this Paragraph 7, Buyer
shall deliver written notice to Escrow Holder and Seller on or before the
applicable date relating to such condition and describing the condition that has
not been satisfied or waived, and unless such failure is due to a material
default by Seller in which case the provisions of Paragraph 15 of this Agreement
shall apply, Buyer shall have the right by such notice to terminate this
Agreement and the Escrow. Notwithstanding the foregoing or anything to the
contrary herein, the conditions described in Paragraph 7.1, Paragraph 7.2 and
Paragraph 7.3 above are deemed to have been satisfied for all purposes under
this Agreement (and Buyer shall have no right to terminate this Agreement on
account of any such conditions). If Buyer timely terminates this Agreement in
accordance with the foregoing (i.e., as a result of the failure of the

 

7



--------------------------------------------------------------------------------

condition described in Paragraph 1.4, Paragraph 7.5 or Paragraph 7.6), the
Deposit, or such portion thereof that has theretofore been deposited by Buyer
with Escrow Holder (less one-half of any escrow and title cancellation fees and
costs) shall be refunded to Buyer, all documents deposited into Escrow shall be
returned to the party depositing such documents, and neither party shall have
any further rights or obligations under this Agreement, except for those rights
or obligations which expressly survive the termination of this Agreement. If
Buyer does not deliver notice of such failed conditions by the applicable
outside date for the same. Buyer shall be deemed to have waived the same. Buyer
hereby acknowledges and agrees that, notwithstanding the failure of any
condition or the breach of any obligation of Seller under this Agreement, the
occurrence of the Closing shall constitute conclusive evidence that Seller has
fully performed all of its obligations under this Agreement (other than the
representations and warranties set forth in Paragraph 13.1 which shall instead
be controlled by the last paragraph of such Paragraph 13.1) or that Buyer has
waived any claim it may have with respect to the same.

8. Conditions Precedent to the Close of Escrow for the Benefit of Seller. The
Close of Escrow and Seller’s obligations with respect to the transaction
contemplated by this Agreement are subject to the timely satisfaction or written
waiver of the following conditions precedent for Seller’s benefit by the dates
designated below:

8.1 Buyer’s Deliveries. At least one (1) business day prior to the Closing Date,
Buyer shall have delivered to Escrow Holder the funds and documents described in
Paragraph 9.2.

8.2 Representations and Warranties. All representations and warranties of Buyer
contained in Paragraph 13.2 of this Agreement shall be true and correct in all
material respects as of the date made and as of the Close of Escrow with the
same effect as if those representations and warranties were made at and as of
the Close of Escrow.

8.3 Covenants. By the Closing Date, Buyer shall not be in material default in
the performance of any material covenant or agreement to be performed by Buyer
under this Agreement.

The conditions set forth in this Paragraph 8 are solely for the benefit of
Seller and may be waived only by Seller. Seller shall at all times have the
right to waive any condition. Any such waiver or waivers shall be in writing and
shall be delivered to Buyer and Escrow Holder. If any of the conditions in this
Paragraph 8 is not satisfied or has not been so waived by Seller prior to the
scheduled Closing Date, Seller shall deliver written notice to Buyer describing
the condition that has not been satisfied or waived, and if such condition
remains unsatisfied as of the scheduled Closing Date, then, subject to the
provisions of Paragraph 15 of this Agreement, if applicable, Seller shall have
the right to terminate this Agreement and the Escrow by written notice to Buyer
and Escrow Holder. If Seller terminates this Agreement in accordance with the
foregoing, the Deposit shall be paid over to Seller, all documents deposited
into Escrow shall be returned to the party depositing such documents, and
neither party shall have any further rights or obligations under this Agreement,
except for those rights or obligations which expressly survive the termination
of this Agreement.

 

8



--------------------------------------------------------------------------------

9. Deliveries to Escrow Holder.

9.1 Deliveries by Seller. At least one (1) business day prior to the Close of
Escrow, Seller shall deposit or cause to be deposited with Escrow Holder the
following documents and instruments:

9.1.1 Deed. Seller shall deliver to Escrow Holder a grant deed in the form
attached as Exhibit B, duly executed by Seller and acknowledged (“Deed”).

9.1.2 FIRPTA. Seller shall deliver to Escrow Holder a Transferor’s Certification
of Non-Foreign Status in the form attached as Exhibit C, duly executed by Seller
and a California Form RE-593 duly executed by Seller (collectively, “FIRPTA
Certificate”).

9.1.3 Lease Assignment. Seller shall deliver to Escrow Holder four (4) original
counterparts of an Assignment and Assumption of Leases in the form attached
hereto as Exhibit D (“Lease Assignment”), duly executed by Seller.

9.1.4 General Assignment. Seller shall deliver to Escrow Holder four
(4) original counterparts of a General Assignment and Bill of Sale in the form
attached hereto as Exhibit E (“General Assignment”), duly executed by Seller.

9.1.5 Tenant Estoppel Certificates. To the extent received by and in the
possession of Seller, Seller shall deliver to Escrow Holder original executed
Tenant Estoppel Certificates. To the extent Seller receives any original
executed Tenant Estoppel Certificates following the Closing, Seller shall
deliver the same directly to Buyer at Buyer’s notice address set forth herein.

9.1.6 Tenant Letter. A letter in form reasonably acceptable to Buyer (“Tenant
Notice Letter”) signed by Seller and addressed to the tenants under the leases
advising such tenants of the sale of the Property to Buyer, the transfer of such
tenant’s security deposit (and/or letter of credit to the extent applicable) to
Buyer, and directing that all future rent payments and other charges under the
leases be forwarded to Buyer at an address to be supplied by Buyer.
Notwithstanding the foregoing, the Tenant Notice Letters shall not be delivered
through Escrow but shall be sent directly by Seller to the tenants on the
Closing.

9.1.7 Proof of Authority. Such proof of Seller’s authority and authorization to
enter into this Agreement and the transaction contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Seller to act
for and bind Seller, as may be reasonably required by Title Company.

9.1.8 Additional Documents. Any additional documents that Escrow Holder or Title
Company may reasonably require for the proper consummation of the transaction
contemplated by this Agreement (provided that the same are not inconsistent with
this Agreement and do not modify the obligations or rights of Seller under this
Agreement).

 

9



--------------------------------------------------------------------------------

9.2 Deliveries by Buyer. At least one (1) business day prior to the Close of
Escrow, Buyer shall deposit or cause to be deposited with Escrow Holder the
following:

9.2.1 Funds. Buyer shall deliver to Escrow Holder funds which are to be applied
toward payment of the Purchase Price in the amounts and at the times designated
above in Paragraph 3 (as adjusted by the Proration and Expense Schedule).

9.2.2 Lease Assignment. Buyer shall deliver to Escrow Holder four (4) original
counterparts of the Lease Assignment duly executed by Buyer.

9.2.3 General Assignment. Buyer shall deliver to Escrow Holder four (4) original
counterparts of the General Assignment duly executed by Buyer.

9.2.4 Proof of Authority. Such proof of Buyer’s authority and authorization to
enter into this Agreement and the transaction contemplated hereby, and such
proof of the power and authority of the individual(s) executing and/or
delivering any instruments, documents or certificates on behalf of Buyer to act
for and bind Buyer, as may be reasonably required by Title Company.

9.2.5 Additional Documents. Any additional documents that Escrow Holder or Title
Company may reasonably require for the proper consummation of the transaction
contemplated by this Agreement (provided that the same are not inconsistent with
this Agreement and do not modify the obligations or rights of Buyer under this
Agreement).

10. Costs and Expenses. If the transaction contemplated by this Agreement is
consummated, then Seller shall bear the following costs and expenses:
(A) documentary transfer taxes payable in connection with the recording of the
Deed; (B) that portion of the Title Policy premium for standard CLTA owner’s
coverage; (C) one half (1/2) of the Escrow Holder’s Fees; and (D) Seller’s share
of prorations. If the transaction contemplated by this Agreement is consummated,
then Buyer shall bear the following costs and expenses: (W) all costs of the
Title Policy in excess of the portion of the premium described in (B) above,
including any cost attributable to ALTA coverage, if any, the cost of any survey
and the cost of any endorsements to the Title Policy; (X) all document recording
charges; (Y) one half (1/2) of the Escrow Holder’s fees; and (Z) Buyer’s share
of prorations. If, as a result of no fault of Buyer or Seller, Escrow fails to
close, Buyer and Seller shall share equally all of Escrow Holder’s fees and
charges; however, if the transaction fails to close as the result of the default
of either party, then such defaulting party shall bear all Escrow Holder’s fees
and expenses. Buyer shall bear all costs associated with its due diligence
inspections regarding the Property. Subject to the provisions of Paragraph 18
below, each party shall bear the cost of its own attorneys and consultants. All
other costs and expenses shall be allocated between Buyer and Seller in
accordance with the customary practice of the City and County for transactions
of this type.

11. Prorations. All revenues and expenses relating to the Property, including
without limitation, real property taxes and assessments, utility charges and the
like, shall be prorated on an accrual basis as of the Close of Escrow; provided,
however, rentals shall be prorated on a cash received basis. Such proration
shall be made as of 12:01 a.m. midnight (Pacific time) on the Closing Date (the
“Proration Time”). No prorations will be made with respect to any delinquent
rents of any kind receivable from the leases for any period before Closing. If
any rents under any

 

10



--------------------------------------------------------------------------------

of the leases for space at the Property shall be unpaid at the Closing Date, the
rents collected by Buyer on or after the Closing Date shall (i) first, be
applied to the rental period in which the Closing occurred, (ii) second, be
applied to any post-Closing Date rents/charges due at the time of such
collection, (iii) third, be applied to any pre-Closing Date rents/charges due at
the time of such collection, and (iv) lastly, be applied to satisfy delinquent
rental obligations for any period, prorated as of the Closing Date: provided
that Buyer shall use commercially reasonable diligent efforts to collect any
delinquent rents, but shall not be required to institute any proceeding or incur
any material out-of-pocket costs to collect any delinquent rents attributable to
pre-Closing Date periods. Seller, at its sole cost, shall be entitled to bring
such actions or proceedings against tenants provided that such actions do not
affect such tenant’s possession.

Notwithstanding the foregoing, if any of such operating expenses and other
charges and expenses are payable by tenants under the leases (collectively, the
“Tenant Charges”) on an estimated basis, then the Tenant Charges attributable to
calendar year 2010 and occurring prior to the Closing shall be reconciled
against actual charges and expenses for such period, provided that such
reconciliation shall not be performed until one hundred thirty five (135) days
following the end of the calendar year in which the Closing occurs (the
“Reconciliation Period”). Buyer shall perform such final reconciliation and
forward the same to Seller on or before the end of the Reconciliation Period. If
the final reconciliation shows that Seller owes Buyer additional sums, Seller
shall deliver such amount to Buyer within ten (10) days after receiving such
final reconciliation from Buyer. If the final reconciliation shows that Buyer
owes Seller additional sums, Buyer shall pay such amount to Seller within ten
(10) days after Buyer’s delivery of the final reconciliation to Seller. Other
than as set forth above, there shall not be any further reconciliation of such
Tenant Charges after the final reconciliation thereof, the proration of such
Tenant Charges pursuant to the final reconciliation being conclusively presumed
to be accurate. After the final reconciliation of Tenant Charges is made by and
between the parties. Buyer shall be solely liable and responsible to the tenants
under the leases for such reconciliation of Tenant Charges under the leases. The
foregoing covenants made by the parties with respect to the final reconciliation
of the Tenant Charges shall survive the Closing. Seller shall pay over to or
credit Buyer at Closing all cash security deposits to the extent held by Seller
pursuant to the leases of tenants at the Property. In the event that Seller
holds any letters of credit as a tenant security deposit, then prior to Closing
Seller shall (i) execute and deliver to Escrow Holder such assignment and/or
transfer documents as may be called for under such letters of credit for the
transfer of such letters of credit to Buyer, and (ii) at Buyer’s option, either
deliver into Escrow or deliver directly to Buyer, upon confirmation of the
Closing, the originals of such letters of credit.

At Closing, Buyer shall receive a credit for any outstanding and accrued but
unpaid brokerage commissions and free rent to the extent granted and payable
(but unpaid as of the Closing) by Seller (as landlord) pursuant to the express
terms of the leases and lease modifications entered into by Seller prior to the
Execution Date. With respect to any tenant improvement costs or tenant
improvement allowances that are outstanding and accrued but unpaid as of the
Closing, the amount of the same shall not be deducted from the Purchase Price
but shall be held in Escrow from Seller’s closing proceeds and maintained in a
separate interest bearing account (the “Holdback Account”) for disbursement by
Buyer to the applicable tenants as required under the applicable leases (as
directed by Buyer). Buyer and Seller shall work together in good faith to
establish the Holdback Account and the terms thereof; provided that

 

11



--------------------------------------------------------------------------------

Buyer shall be responsible for all costs and expenses associated with the
Holdback Account. Seller shall have no other obligations or liabilities in
connection with the foregoing (i.e., with respect to any such tenant improvement
costs, tenant allowances, brokerage commissions or free rent) and Buyer shall
assume all obligations of Seller to pay such amounts as and when due and
indemnify, defend, and hold Seller harmless from and against any and all claims,
damages, costs or liabilities associated with same (which indemnity shall
survive the Closing). Notwithstanding any provision to the contrary in this
Paragraph 11, in lieu of Buyer receiving a credit for any outstanding and
accrued but unpaid free rent under the leases for (i) Young & Rubicam,
(ii) Travelocity.com, (iii) Lautze & Lautze, and (iv) UBC Clinical (each, an “FR
Tenant”), but subject to the execution by each such FR Tenant of the “Free Rent
Amendment,” as that term is defined below, such credit shall instead be
delivered by Escrow to each FR Tenant in the applicable amount of free rent that
each FR Tenant is currently entitled to under their respective leases (each such
amount, the “Free Rent Amount”). Buyer shall prepare an amendment to each FR
Tenant’s lease whereby, upon the occurrence of the Closing and the delivery of
the applicable Free Rent Amount by Escrow to such FR Tenant, such FR Tenant
shall agree to receive the applicable Free Rent Amount provided that such FR
Tenant shall no longer be entitled to any other scheduled free rent amounts set
forth in its lease (“Free Rent Amendment”). Prior to submitting each Free Rent
Amendment to the applicable FR Tenant, Buyer shall submit the same to Seller for
Seller’s approval, which shall not be unreasonably withheld, delayed, or
conditioned. Seller and Buyer shall each use commercially reasonable efforts to
cause each FR Tenant to execute the applicable Free Rent Amendment prior to
Closing. Notwithstanding the foregoing or anything to the contrary herein, in no
event shall the failure of any FR Tenant (or all of them) to execute a Free Rent
Amendment (for any reason whatsoever) be a condition of the Closing and in no
event shall Buyer have any right to terminate this Agreement (or delay the
Closing) in connection with the same.

All tenant improvement costs and allowances and all brokerage commissions and
finders fees shall be prorated with respect to all leases and lease
modifications entered into between the Execution Date and the Closing Date based
on the portion of the lease term or extended term, if applicable, that pertains
to periods on or after the Closing, with Seller only being responsible for such
costs multiplied by a fraction, the numerator of which is the number of days
prior to the Closing that Seller has received rent from such tenant under the
new lease or lease modification and the denominator of which is the total number
of days in such new lease term, and Buyer being solely responsible for the
balance of such costs. If the parties are unable to obtain final meter readings
from all applicable meters as of the Close of Escrow, such expenses shall be
reasonably estimated as of the Close of Escrow on the basis of the prior
operating history of the Property. All monthly prorations shall be calculated on
actual days of the applicable month and all annual prorations shall be
calculated based on a 365-day year. Not less than five (5) business days prior
to the Close of Escrow, Seller and Buyer shall agree upon a schedule of expenses
and prorations (“Proration and Expense Schedule”). If any prorations,
apportionments or computations made under this Paragraph 11 shall require final
adjustment because the information is unavailable at the Proration Time, then
the parties shall make the appropriate adjustments promptly when accurate
information becomes available and either party hereto shall be entitled to an
adjustment to correct the same. Such adjustments shall be made as soon as
complete and accurate information becomes available, but in all events no later
than nine (9) months after the Closing. Any corrected adjustment or proration
shall be paid promptly in cash to the party entitled thereto. The obligations of
the parties under this Paragraph 11 shall survive the Close of Escrow for nine
(9) months and shall not merge with the Deed.

 

12



--------------------------------------------------------------------------------

12. Disbursements and Other Actions by Escrow Holder. Upon the Close of Escrow,
Escrow Holder shall promptly undertake all of the following in the manner and
order set forth.

12.1 Disburse Funds. Escrow Holder shall credit all matters addressed in
Paragraphs 3 and 10 and prorate all matters addressed in Paragraph 11 based upon
the Proration and Expense Schedule and disburse the balance of the Purchase
Price to Seller promptly upon the Close of Escrow and remaining funds, if any,
to Buyer.

12.2 Recording. Escrow Holder shall cause the Deed, and any other documents
which the parties hereto may mutually direct, to be recorded in the Official
Records and obtain conformed copies thereof for distribution to Buyer and
Seller.

12.3 Documents to Seller. Escrow Holder shall disburse to Seller two
(2) originals of the Lease Assignment, two (2) originals of the General
Assignment and one (1) conformed copy of the Deed.

12.4 Documents to Buyer. Escrow Holder shall deliver to Buyer the original
FIRPTA Certificate executed by Seller, two (2) originals of the Lease
Assignment, two (2) originals of the General Assignment and one (1) conformed
copy of the Deed.

12.5 Title Company. Escrow Holder shall direct the Title Company to issue the
Title Policy to Buyer.

13. Representations and Warranties.

13.1 Seller’s Representations and Warranties. In consideration of Buyer entering
into this Agreement and as an inducement to Buyer to buy the Property, Seller
makes the following representations and warranties, each of which is material
and is being relied upon by Buyer (and the truth and accuracy of which shall
constitute a condition precedent to Buyer’s obligations hereunder). The phrase
“to Seller’s knowledge” used herein, shall mean the actual, then current
knowledge of Mr. Brian Urback without any undertaking or duty to undertake any
independent investigation or inquiry and shall not include any facts that are
actually known or that become actually known to Buyer or the following
representatives of Buyer: Mr. Joseph Hanen and/or Mr. John Fucci. In no event
shall Mr. Urback have any personal liability under this Agreement.

13.1.1 Formation; Power. Seller is duly formed, validly existing, and in good
standing under the laws of the state of its formation. Seller has the legal
power, right and authority to enter into this Agreement and the instruments
referenced herein, and to consummate the transaction contemplated by this
Agreement.

 

13



--------------------------------------------------------------------------------

13.1.2 Requisite Action. All requisite action (corporate, trust, partnership or
otherwise) has been taken by Seller in connection with entering into this
Agreement, the instruments referenced herein, and the consummation of the
transaction contemplated by this Agreement. No consent of any partner,
shareholder, trustee, trustor, beneficiary, creditor, investor, judicial or
administrative body, governmental authority or other party is required for
Seller to consummate the transaction contemplated by this Agreement.

13.1.3 Individual Authority. The individuals executing this Agreement and the
instruments referenced herein on behalf of Seller and the partners of Seller, if
any, have the legal power, right, and actual authority to bind Seller to the
terms and conditions hereof and thereof.

13.1.4 No Conflict. Neither the execution and delivery of this Agreement and the
documents and instruments referenced herein, nor the occurrence of the
obligations set forth herein, nor the consummation of the transaction
contemplated herein, nor compliance with the terms of this Agreement and the
documents and instruments referenced herein conflict with or result in the
breach of any terms, conditions or provisions of, or constitute a default under,
any bond, note, or other evidence of indebtedness or any contract, indenture,
mortgage, deed of trust, loan, partnership agreement, lease or other agreement
or instrument to which Seller is a party or affecting the Property.

13.1.5 Bankruptcy. Seller has not (a) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made an assignment for the benefit of
creditors.

13.1.6 Litigation; Condemnation. To Seller’s knowledge, as of the Execution
Date, there is no litigation or other proceeding pending or threatened against
Seller’s interest in the Property. To Seller’s knowledge, as of the Execution
Date, there are no pending or threatened proceedings for condemnation by any
authority having that right or power, nor are there any pending or threatened
eminent domain proceedings of which the Property is the object.

13.1.7 Violations. To Seller’s knowledge, as of the Execution Date, Seller has
not received written notice from any governmental authority that the Property is
currently in violation of any applicable laws, ordinances or regulations
(including with respect to environmental laws) of any governmental authority
having jurisdiction over the Property which has not been cured or remedied.

13.1.8 Lease Schedule. To Seller’s knowledge, (a) the Lease Schedule attached
hereto as Schedule 13.1.8 (the “Lease Schedule”) is true and correct as of the
date hereof, and the leases described thereon are the only leases pertaining to
the Property with respect to which Seller (as landlord) is a party as of the
date hereof, (b) Seller has delivered to Buyer true and complete copies of all
leases listed on the Lease Schedule, and (c) all leases reflected on the Lease
Schedule are in full force and effect as of the date hereof. In addition, as of
the Execution Date, except as otherwise disclosed in the Materials or any other
information delivered to Buyer,

 

14



--------------------------------------------------------------------------------

to Seller’s knowledge, (i) Seller has not received any written notice of Seller
default by any tenant under the leases, and (ii) there is no material uncured
default by Seller or any tenant under any of the leases (nor any events that
have occurred which, with the passage of time, would cause a material event of
default by Seller or any tenant under any of the leases). Buyer acknowledges
that Seller has disclosed to Buyer that Xola, LLC, d/b/a Maya Restaurant, is
currently in default under its lease. The Lease Schedule shall be updated as of
the Closing to reflect any changes which occur after the Execution Date.

13.1.9 Contract Schedule. To Seller’s knowledge, (a) except as set forth on
Schedule 13.1.9 attached hereto (the “Contract Schedule”), Seller has not
entered into any equipment leases, service contracts or other agreements with
respect to the provision of goods and/or services to the Property (collectively,
“Service Contracts”) which will continue to affect the Property and be binding
upon Buyer after the Closing, (b) Seller has delivered to Buyer true and
complete copies of all Service Contracts listed on the Contract Schedule, and
(c) all agreements reflected on the Contract Schedule are in full force and
effect as of the Execution Date. The Contract Schedule shall be updated as of
the Closing to reflect any changes which, to Seller’s knowledge, occur after the
Execution Date.

13.1.10 Foreign Person. Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder.

13.1.11 Prohibited Persons and Transactions. Neither Seller nor any of its
affiliates, nor any of their respective members, and none of their respective
officers or directors is, nor prior to Closing or the earlier termination of
this Agreement, will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated Blocked Persons List) or under any
U.S. statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism) or other governmental action and is not and
prior to Closing or the earlier termination of this Agreement will not engage in
any dealings or transactions with or be otherwise associated with such persons
or entities.

The representations and warranties of Seller set forth in this Paragraph 13.1
shall survive the Close of Escrow for a period of nine (9) months, but not
thereafter, it being the intention of the parties that all suits or actions for
breach of any such representations and warranties must be commenced, if at all,
within said nine (9) months of the Close of Escrow or they shall be forever
barred. Notwithstanding the foregoing, if, prior to the Closing Date, Buyer or
Seller should learn, discover or become aware of any existing or new item, fact
or circumstance which renders a representation or warranty of Seller set forth
herein incorrect or untrue in any material respect (collectively, the
“Representation Matter”), then the party who has learned, discovered or become
aware of such Representation Matter shall promptly give written notice thereof
to the other party and Seller’s representations and warranties shall be
automatically limited to account for the Representation Matter. If, prior to the
Closing Date, Buyer discovers or is notified of a Representation Matter that has
a material, adverse impact on the value of the Property, then, subject to
Paragraph 15.2 (if applicable), Buyer shall have the

 

15



--------------------------------------------------------------------------------

right, as its sole remedy to terminate this Agreement and obtain a refund of the
Deposit by providing written notice thereof to Seller no later than five
(5) business days after Buyer learns or is notified of such Representation
Matter; provided, however, Buyer shall have no right to terminate this Agreement
for any Representation Matter arising from a change in circumstances that is
otherwise permitted under this Agreement. Upon such termination, neither party
hereunder shall have any further obligations or liabilities under this Agreement
except as specifically set forth herein. If Buyer does not timely terminate this
Agreement, then Seller’s representations and warranties shall be automatically
limited to account for the Representation Matter, Buyer shall be deemed to have
waived Buyer’s right to pursue any remedy for breach of the representation or
warranty made untrue on account of such Representation Matter, and the parties
shall proceed to the Close of Escrow.

13.2 Buyer’s Representations and Warranties. In consideration of Seller entering
into this Agreement and as an inducement to Seller to sell the Property, Buyer
makes the following representations and warranties, each of which is material
and is being relied upon by Seller (and the truth and accuracy of which shall
constitute a condition precedent to Seller’s obligations hereunder). The phrase
“to Buyer’s knowledge” used herein, shall mean the actual, then current
knowledge of Mr. Joseph Hanen and/or Mr. John Fucci without any undertaking or
duty to undertake any independent investigation or inquiry and shall not include
any facts that are actually known or that become actually known to Seller or
Mr. Brian Urback. In no event shall Mr. Hanen or Mr. Fucci have any personal
liability under this Agreement.

13.2.1 Formation; Power. Buyer is duly formed, validly existing, and in good
standing under the laws of the state of its formation. Buyer has the legal
power, right and authority to enter into this Agreement and the instruments
referenced herein, and to consummate the transaction contemplated by this
Agreement.

13.2.2 Requisite Action. All requisite action (corporate, trust, partnership or
otherwise) has been taken by Buyer in connection with entering into this
Agreement and the instruments referenced herein; and, by the Close of Escrow all
such necessary action will have been taken to authorize the consummation of the
transaction contemplated by this Agreement. By the Close of Escrow no additional
consent of any partner, shareholder, trustee, trustor, beneficiary, creditor,
investor, judicial or administrative body, governmental authority or other party
shall be required for Buyer to consummate the transaction contemplated by this
Agreement.

13.2.3 Individual Authority. The individuals executing this Agreement and the
instruments referenced herein on behalf of Buyer have the legal power, right,
and actual authority to bind Buyer to the terms and conditions hereof and
thereof.

13.2.4 No Conflict. Neither the execution and delivery of this Agreement and the
documents and instruments referenced herein, nor the occurrence of the
obligations set forth herein, nor the consummation of the transaction
contemplated herein, nor compliance with the terms of this Agreement and the
documents and instruments referenced herein conflict with or result in the
material breach of any terms, conditions or provisions of, or constitute a
default under, any bond, note, or other evidence of indebtedness or any
contract, indenture, mortgage, deed of trust, loan, partnership agreement, lease
or other agreement or instrument to which Buyer is a party.

 

16



--------------------------------------------------------------------------------

13.2.5 Bankruptcy. Buyer has not (a) commenced a voluntary case, or had entered
against it a petition, for relief under any federal bankruptcy act or any
similar petition, order or decree under any federal or state law or statute
relative to bankruptcy, insolvency or other relief for debtors, (b) caused,
suffered or consented to the appointment of a receiver, trustee, administrator,
conservator, liquidator, or similar official in any federal, state, or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its assets, or (c) made an assignment for the benefit of
creditors.

13.2.6 Prohibited Persons and Transactions. Neither Buyer nor any of its
affiliates, nor any of their respective members, and none of their respective
officers or directors is, nor prior to Closing or the earlier termination of
this Agreement, will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of OFAC (including
those named on OFAC’s Specially Designated Blocked Persons List) or under any
U.S. statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism) or other governmental action and is not and
prior to Closing or the earlier termination of this Agreement will not engage in
any dealings or transactions with or be otherwise associated with such persons
or entities.

13.3 As-Is/Release. AS A MATERIAL INDUCEMENT TO THE EXECUTION AND DELIVERY OF
THIS AGREEMENT BY SELLER AND THE PERFORMANCE BY SELLER OF ITS DUTIES AND
OBLIGATIONS HEREUNDER, BUYER DOES HEREBY ACKNOWLEDGE, REPRESENT, WARRANT AND
AGREE, TO AND WITH THE SELLER, THAT, (A) EXCEPT AS EXPRESSLY SET FORTH IN
PARAGRAPH 13.1 AND FOR THE DURATION THEREOF, BUYER IS PURCHASING THE PROPERTY IN
AN “AS-IS” CONDITION AS OF THE DATE OF THE CLOSE OF ESCROW WITH RESPECT TO ANY
FACTS, CIRCUMSTANCES, CONDITIONS AND DEFECTS; (B) SELLER HAS NO OBLIGATION TO
REPAIR OR CORRECT ANY SUCH FACTS, CIRCUMSTANCES, CONDITIONS OR DEFECTS OR
COMPENSATE BUYER FOR SAME; (C) BY THE CLOSE OF ESCROW, BUYER SHALL HAVE
UNDERTAKEN ALL SUCH PHYSICAL INSPECTIONS AND EXAMINATIONS OF THE PROPERTY AS
BUYER DEEMS NECESSARY OR APPROPRIATE UNDER THE CIRCUMSTANCES, AND THAT BASED
UPON SAME, BUYER IS AND WILL BE RELYING STRICTLY AND SOLELY UPON SUCH
INSPECTIONS AND EXAMINATIONS AND THE ADVICE AND COUNSEL OF ITS AGENTS AND
OFFICERS, AND BUYER IS AND WILL BE FULLY SATISFIED THAT THE PURCHASE PRICE IS
FAIR AND ADEQUATE CONSIDERATION FOR THE PROPERTY; (D) EXCEPT AS EXPRESSLY SET
FORTH IN PARAGRAPH 13.1 AND FOR THE DURATION THEREOF, SELLER IS NOT MAKING AND
HAS NOT MADE ANY WARRANTY OR REPRESENTATION WITH RESPECT TO ALL OR ANY PART OF
THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, ANY MATTERS CONTAINED IN DOCUMENTS
MADE AVAILABLE OR DELIVERED TO BUYER IN CONNECTION WITH THIS AGREEMENT) AS AN
INDUCEMENT TO BUYER TO ENTER INTO THIS ESCROW AND THEREAFTER TO PURCHASE THE
PROPERTY OR FOR ANY OTHER PURPOSE; AND (E) BY REASON OF ALL OF THE FOREGOING,
BUYER SHALL ASSUME THE FULL RISK OF ANY LOSS OR DAMAGE OCCASIONED BY ANY FACT,

 

17



--------------------------------------------------------------------------------

CIRCUMSTANCE, CONDITION OR DEFECT PERTAINING TO THE PROPERTY, INCLUDING WITHOUT
LIMITATION THE PRESENCE OF ANY ASBESTOS CONTAINING MATERIAL, HAZARDOUS, TOXIC OR
RADIOACTIVE WASTE, SUBSTANCE OR MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY,
AND EXCEPT AS EXPRESSLY SET FORTH IN PARAGRAPH 13.1 AND FOR THE DURATION
THEREOF, BUYER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES AND RELEASES SELLER
AND ALL OF THEIR RESPECTIVE PARENTS, SUBSIDIARIES, AFFILIATES AND PARTNERSHIPS,
OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, AGENTS AND EMPLOYEES, AND
THEIR RESPECTIVE SUCCESSORS, HEIRS AND ASSIGNS AND EACH OF THEM (INDIVIDUALLY
AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL RIGHTS AND CLAIMS
AGAINST SELLER AND/OR THE RELEASED PARTIES WITH RESPECT TO THE PROPERTY
(INCLUDING WITHOUT LIMITATION THE CONDITION, VALUATION, MARKETABILITY OR UTILITY
OF THE PROPERTY AND ANY RIGHTS OF BUYER UNDER THE STATE OR FEDERAL COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, AS AMENDED FROM TIME TO
TIME, OR SIMILAR LAWS). BUYER ACKNOWLEDGES AND AGREES THAT THE FOREGOING WAIVER
AND RELEASE INCLUDES ALL RIGHTS AND CLAIMS OF BUYER AGAINST SELLER PERTAINING TO
THE PROPERTY, WHETHER HERETOFORE OR NOW EXISTING OR HEREAFTER ARISING, OR WHICH
COULD, MIGHT, OR MAY BE CLAIMED TO EXIST, OF WHATEVER KIND OR NATURE, WHETHER
KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, LIQUIDATED OR UNLIQUIDATED, EACH AS
THOUGH FULLY SET FORTH HEREIN AT LENGTH, WHICH IN ANY WAY ARISE OUT OF, OR ARE
CONNECTED WITH, OR RELATE TO, THE PROPERTY. THIS RELEASE INCLUDES CLAIMS OF
WHICH BUYER IS PRESENTLY UNAWARE OF WHICH BUYER DOES NOT PRESENTLY SUSPECT TO
EXIST WHICH, IF KNOWN BY BUYER, WOULD MATERIALLY AFFECT BUYER’S RELEASE TO
SELLER. IN CONNECTION AND TO THE EXTENT PERMITTED BY LAW, BUYER HEREBY AGREES,
REPRESENTS AND WARRANTS THAT BUYER REALIZES AND ACKNOWLEDGES THAT FACTUAL
MATTERS NOW UNKNOWN TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF
ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND
EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND BUYER
FURTHER AGREES, REPRESENTS AND WARRANTS THAT THE WAIVERS AND RELEASES HEREIN
HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT BUYER
NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE AND ACQUIT SELLER AND THE
RELEASED PARTIES FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS,
CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES.

BUYER EXPRESSLY WAIVES THE BENEFITS OF SECTION 1542 OF THE CALIFORNIA CIVIL
CODE, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF

 

18



--------------------------------------------------------------------------------

EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

 

TR    JH

      Buyer’s Initials      

14. Access. Provided that Buyer is not in default of its obligations under this
Agreement, then from and after the Opening of Escrow through the earlier of the
termination of this Agreement or the Closing Date, Buyer, its agents,
consultants, contractors and subcontractors shall have the right, at reasonable
times upon at least one business days’ prior notice to Seller (which notice may
be verbal or written and provided directly to Mr. Justin Hildebrandt at
415-536-4757, provided that verbal notice shall not be deemed to have been given
unless verbal contact with Mr. Hildebrandt actually been made) and provided that
Buyer has so coordinated with Seller so as to afford Seller a reasonable
opportunity to have a representative present at all such times, to enter upon
the Property to conduct or make any and all non-intrusive and noninvasive
inspections and Tests as may be necessary or desirable, subject to the rights of
any tenants or occupants of the Property and the limitations set forth below in
this Paragraph 14. The scope of any analysis which requires physical sampling or
any other invasive or intrusive testing of all or any part of the Property shall
be subject to: (a) the prior written approval of Seller, which Seller may
withhold or condition in its sole discretion, (b) Seller’s receipt of written
evidence that Buyer has procured the insurance required pursuant to this
Paragraph 14, and (c) the requirement that Buyer dispose of all such test
samples in accordance with applicable law and at no cost or liability to Seller.
Nothing herein shall authorize any subsurface testing or drilling on the
Property by Buyer or its environmental consultant unless specifically approved
in writing by Seller, which Seller may condition or deny in its sole discretion.
Buyer shall obtain or cause its consultants to obtain (and provide evidence to
Seller), at Buyer’s sole cost and expense, prior to commencement of any
investigative activities on the Property, a policy of commercial general
liability insurance covering any and all liability of Buyer and Seller with
respect to or arising out of any investigative activities. Such policy of
insurance shall be from an insurance company reasonably acceptable to Seller and
name Seller as an additional insured and shall be kept and maintained in force
during the term of this Agreement and so long thereafter as necessary to cover
any claims of damages suffered by persons or property resulting from any acts or
omissions of Buyer. Buyer’s employees, agents, contractors, suppliers,
consultants or other related parties. Such policy of insurance shall have
liability limits of not less than Two Million Dollars ($2,000,000.00) combined
single limit per occurrence for bodily injury, personal injury and property
damage liability.

Buyer hereby agrees to provide to Seller, concurrently with the delivery to
Buyer, a true and complete copy of all tests, reports, studies and the like
generated by such vendor in connection with Buyer’s inspection of the Property
(except for any of the same which are attorney-client privileged). Buyer shall
keep all documents and information received from Seller and/or its agents and
the results of all of its inspections, studies, investigations, analysis,
reports and the like confidential in compliance with Paragraph 22.16 below.
Buyer hereby indemnifies, defends and holds the Property, Seller and their
respective officers, directors, shareholders, participants, affiliates,
employers, representatives, invitees, agents and contractors free and

 

19



--------------------------------------------------------------------------------

harmless from and against any and all claims, costs, losses, liabilities,
damages or expenses to the extent arising out of or resulting from such entry by
Buyer, its agents, consultants, contractors and subcontractors. Additionally,
Buyer shall immediately, at its sole cost and expense, repair any and all damage
to the extent arising out of or resulting from such entry and any acts or
omissions by Buyer, its agents, employees, consultants, contractors and
subcontractors, and shall immediately, at its sole cost and expense, restore the
Property to the condition that existed immediately prior to such entry by Buyer,
its agents, employees, consultants, contractors and subcontractors. Furthermore,
Buyer hereby agrees not to contact any tenants or other occupants of the
Property nor any governmental agencies with respect to the Property without
Seller’s prior written consent, which shall not unreasonably withhold, condition
or delay (provided that Seller shall have a right to have a representative
present during any such meetings with any such tenants or occupants or
governmental agencies). Buyer shall keep the Property free and clear of any
mechanics’ liens or materialmen’s liens related to Buyer’s inspection and the
other activities contemplated in this Paragraph 14. All of Buyer’s obligations
set forth in this Paragraph 14 shall survive the Close of Escrow and shall not
be merged with the Deed, and shall survive the termination of this Agreement and
Escrow prior to the Close of Escrow, and shall not be limited by any provision
of this Agreement.

15. Default.

15.1 BUYER’S DEFAULT. IF BUYER FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY AS
PROVIDED IN THIS AGREEMENT BY REASON OF ANY DEFAULT OF BUYER (BEYOND ANY
APPLICABLE NOTICE AND CURE PERIODS). SELLER’S SOLE REMEDY (EXCEPT AS PROVIDED
BELOW) SHALL BE TO TERMINATE THIS AGREEMENT AND RECEIVE THE DEPOSIT AS
LIQUIDATED DAMAGES AND SELLER SHALL BE RELEASED FROM ITS OBLIGATION TO SELL THE
PROPERTY TO BUYER. BUYER AND SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND
EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY SUFFER IN THE EVENT
BUYER DEFAULTS HEREUNDER AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY AS
HEREIN PROVIDED. BUYER AND SELLER THEREFORE AGREE THAT A REASONABLE PRESENT
ESTIMATE OF THE NET DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT OF BUYER’S
DEFAULT OR BREACH HEREUNDER IS AN AMOUNT OF MONEY EQUAL TO THE DEPOSIT WHICH
SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE THAT
THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR
PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT
IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA
CIVIL CODE SECTIONS 1671, 1676 AND 1677. THE FOREGOING SHALL NOT LIMIT SELLER’S
REMEDIES WITH RESPECT TO BUYER’S EXPRESS OBLIGATIONS (INCLUDING, WITHOUT
LIMITATION, ITS INDEMNIFICATION OBLIGATIONS) UNDER PARAGRAPHS 14 AND 17 OF THIS
AGREEMENT AND THE ATTORNEYS’ FEES PROVISION SET FORTH IN PARAGRAPH 18 BELOW.

 

POM

     

TR

SELLER’S INITIALS       BUYER’S INITIALS

 

20



--------------------------------------------------------------------------------

15.2 SELLER’S DEFAULT. IF SELLER DEFAULTS UNDER THIS AGREEMENT AND FAILS TO
COMPLETE THE PURCHASE AS PROVIDED HEREIN, THEN BUYER SHALL BE ENTITLED, AS ITS
SOLE AND EXCLUSIVE REMEDY, WHETHER AT LAW OR IN EQUITY, EITHER (A) TO TERMINATE
THIS AGREEMENT AND RECOVER ITS DEPOSIT PLUS BUYER’S REASONABLE AND ACTUAL OUT OF
POCKET COSTS PAID BY BUYER TO THIRD PARTIES (UP TO A MAXIMUM OF $50,000.00) WITH
RESPECT TO ITS DUE DILIGENCE INVESTIGATIONS OF THE PROPERTY, OR (B) IN LIEU OF
TERMINATING THE AGREEMENT AND RECOVERING ITS DEPOSIT, BUYER SHALL BE ENTITLED TO
PURSUE SPECIFIC PERFORMANCE OF THE CONVEYANCE OF THE PROPERTY WITHOUT RIGHT TO
ANY DAMAGES OR OTHER EQUITABLE RELIEF WHATSOEVER, BUT ONLY IF BUYER IS READY,
WILLING AND ABLE TO CLOSE ON OR BEFORE THE SCHEDULED CLOSING DATE, AND BUYER
FILES SUCH SPECIFIC PERFORMANCE ACTION WITHIN THIRTY (30) DAYS FOLLOWING THE
SCHEDULED CLOSING DATE. BUYER SHALL NOT BE ENTITLED TO RECORD A LIEN OR LIS
PENDENS AGAINST THE PROPERTY OTHER THAN IN CONNECTION AND CONCURRENTLY WITH THE
FILING OF SUCH SPECIFIC PERFORMANCE ACTION.

 

POM

     

TR    JH

SELLER’S INITIALS       BUYER’S INITIALS

16. Notices. Any notice, demand, consent, approval, request, or other
communication or document to be provided hereunder to a party hereto shall be in
writing and shall be given to such party at its address or telecopy number set
forth above or such other address or telecopy number as such party may hereafter
specify for that purpose by notice to the other party. Except with respect to
notices provided pursuant to Paragraph 14 above with respect to access to the
Property, each such notice, request, or communication shall, for all purposes,
be deemed given and received (a) if given by telecopy, when such telecopy is
transmitted to the telecopy number specified above during normal business hours
(i.e. 8:00 a.m. to 5:00 p.m.) and confirmation of complete receipt is received
during normal business hours, (b) if hand delivered against receipted copy, when
the copy thereof is receipted, or (c) if given by a recognized overnight
delivery service, the day on which such notice, request, or other communication
is actually received. Except with respect to notices provided pursuant to
Paragraph 14 above with respect to access to the Property, copies of all notices
shall be sent by email to the parties’ respective email addresses set forth
above (provided that such email notice shall not constitute a formal notice
under the terms of this Paragraph 16). Notices to Seller shall be directed to
Seller and Seller’s Counsel and notices to Buyer shall be directed to Buyer and
Buyer’s Counsel. Notices by electronic mail shall not be permitted.

Notice of change of address shall be given by written notice in the manner
detailed in this Paragraph 16. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice, demand, request or
communication sent.

17. Brokers. Upon the Close of Escrow (but not otherwise), Seller shall pay a
real estate brokerage commission to Eastdil Secured (“Broker”) with respect to
this transaction in accordance with Seller’s separate written agreement with
Broker. Each party hereto agrees to

 

21



--------------------------------------------------------------------------------

indemnify and hold harmless the other party from and against any and all losses,
liens, claims, judgments, liabilities, costs, expenses or damages (including
reasonable attorneys’ fees and court costs) of any kind of character arising out
of or resulting from any agreement, arrangement or understanding (except as set
forth above with respect to Broker) alleged to have been made by such party or
on its behalf with any broker or finder in connection with this Agreement or
transaction contemplated under this Agreement. The foregoing indemnity shall
survive the Close of Escrow or the earlier termination of this Agreement and
shall not be limited by any provision of this Agreement.

18. Legal Fees. If either Buyer or Seller brings any action, arbitration or suit
against the other for any matter relating to or arising out of this Agreement,
then the prevailing party in such action or dispute, whether by final judgment
or settlement, shall be entitled to recover from the other party all costs and
expenses of suit, including actual and reasonably incurred attorneys’ fees. Any
judgment or order entered in any final judgment shall contain a specific
provision providing for the recovery of all costs and expenses of suit,
including actual and reasonably incurred attorneys’ fees incurred in enforcing,
perfecting and executing such judgment. For the purposes of this paragraph, such
costs shall include, without limitation, in-house or outside attorneys’ fees (in
either case, actually and reasonably incurred), costs and expenses incurred in
the following: (a) postjudgment motions; (b) contempt proceedings;
(c) garnishment, levy, and debtor and third party examination; (d) discovery;
and (e) bankruptcy litigation.

19. Assignment. Buyer may not assign, transfer or convey its rights or
obligations under this Agreement at any time without the prior written consent
of Seller, which Seller may withhold in its sole and absolute discretion;
provided, however. Buyer may assign this Agreement to a Buyer Affiliate (as
defined below) without the requirement of obtaining Seller’s prior written
consent (but nevertheless requiring at least five (5) business days prior
written notice) and satisfying the requirements set forth below. The term “Buyer
Affiliate” shall mean any entity which is controlled by, controls, or is under
common control with Buyer. “Control,” as used in this Paragraph 19, shall mean
the ownership, directly or indirectly, of at least fifty-one percent (51%) of
the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity. Notwithstanding the foregoing, no assignment
by Buyer (whether to a Buyer Affiliate or otherwise) shall release Buyer from
any of its obligations hereunder, and any assignment by Buyer (even to a Buyer
Affiliate) shall require the full assumption by the assignee (on a joint and
several basis) of all of Buyer’s obligations hereunder, and the assignment and
assumption agreement must be delivered to Seller at least five (5) business days
prior to the Closing.

20. Damage or Destruction, Condemnation, Insurance.

20.1 Condemnation. If at any time prior to the Closing Date any “material”
portion of the Property is condemned or taken by eminent domain proceedings by
any public authority, then at Buyer’s option, to be exercised within ten
(10) days after receipt of notice of such taking, this Agreement shall
terminate, and the Deposit shall be promptly returned to Buyer, and except as
expressly set forth herein, neither party shall have any further liability or
obligation to the other hereunder. As used in this Paragraph 20.1, the term
“material” shall mean a taking which materially and adversely affects the value
or operations of the Property and adversely affects the value of the Property by
more than Five Million and 00/100 Dollars ($5,000,000.00).

 

22



--------------------------------------------------------------------------------

Seller shall give Buyer written notice of any taking promptly after Seller
obtains knowledge thereof. If less than a material portion of the Property is
condemned or taken by eminent domain proceedings or if Buyer does not timely
notify Seller in writing of its election to terminate this Agreement due to a
“material” taking (as identified above), Buyer shall be deemed to have elected
not to terminate this Agreement. If Buyer elects or is deemed to have elected
not to terminate this Agreement, the parties shall proceed to the Closing Date
without a reduction in the Purchase Price and, upon the Closing, all
condemnation proceeds paid or payable to Seller (other than losses pertaining to
periods prior to the Closing) shall belong to Buyer and shall be paid over and
assigned to Buyer. Seller shall not compromise, settle or adjust any claims to
such award without Buyer’s prior written consent. Seller shall have no
obligation to make any repairs to the Property in the event of a condemnation.

20.2 Damage and Destruction. If at any time prior to the Closing Date a material
portion of the Property is destroyed or damaged as a result of fire or any other
casualty whatsoever, then at Buyer’s option, to be exercised within five
(5) days after receipt of notice of such destruction or damage, this Agreement
shall terminate, the Deposit shall be returned to Buyer, and except as expressly
set forth herein, neither party shall have any further liability or obligation
to the other hereunder. If Buyer does not timely notify Seller in writing of its
election to terminate this Agreement pursuant to the immediately preceding
sentence, Buyer shall be deemed to have elected not to terminate this Agreement.
For purposes hereof, the term “material” shall be deemed to be a damage or
destruction in excess of Five Million and 00/100 Dollars ($5,000,000.00). If
less than a material portion of the Property is damaged or destroyed or if a
material portion is damaged or destroyed and Buyer elects or is deemed to have
elected not to terminate this Agreement as set forth hereinabove, the parties
shall proceed to the Closing Date with an abatement or reduction in the Purchase
Price equal to the amount of the deductible for the applicable insurance
coverage and any uninsured loss (not to exceed $5,000,000.00), and, upon the
Closing, all property insurance proceeds paid or payable to Seller as a result
of such casualty shall belong to Buyer and shall be paid over and assigned to
Buyer. Seller shall not compromise, settle or adjust any claims to such proceeds
without Buyer’s prior written consent (unless Seller repairs or replaces such
damages). Seller shall have no obligation to make any repairs to the Property in
the event of a damage or destruction.

21. New Leases and Contracts; Operation of Property.

21.1 New Leases. Seller hereby agrees that, after the Execution Date until the
earlier of the Closing or the termination of this Agreement, Seller will not
modify, extend or otherwise change any of the terms, covenants or conditions of
the existing leases for the Property (except to the extent Seller is obligated
to do so pursuant to the terms of any such existing lease, in which case notice
of the same shall be provided to Buyer even though Buyer’s consent shall not be
required) or enter into new leases or any other obligations or agreements
affecting the Property that will survive the Closing without the prior written
consent of Buyer, which consent shall not be unreasonably withheld. In the event
Buyer has not responded to Seller’s written request for consent within three
(3) business days after Seller’s delivery to Buyer of all pertinent information
concerning such lease, obligation or agreement. Buyer shall be deemed to have
consented thereto.

 

23



--------------------------------------------------------------------------------

21.2 Service Contracts. Except as otherwise provided herein, after the Execution
Date until the earlier of the Closing or the termination of this Agreement,
Seller will not extend, renew, modify or replace any of the Service Contracts
with respect to the Property that will survive the Closing without the prior
written consent of Buyer, which consent shall not be unreasonably withheld. If
Buyer does not disapprove any request of Seller regarding a service contract
within three (3) business days after Buyer’s receipt of such written request.
Buyer shall be deemed to have approved such request.

21.3 Operation. Until the Closing or earlier termination of this Agreement,
Seller shall continue to operate the Property in accordance with its ordinary
customs and practices. Upon the Closing, Seller shall deliver the Materials to
the extent within Seller’s possession or control (expressly excluding any
Excluded Materials) to Buyer by either (i) delivering the same directly to Buyer
or (ii) leaving such materials and items at the Property. All personal property
owned by Seller, located at the Property as of the Execution Date, and used in
connection with the ownership or operation of the Property, shall remain at the
Property and be transferred to Buyer upon the Closing (to the extent of Seller’s
interest in the same).

22. Miscellaneous.

22.1 Not an Offer. Seller’s delivery of unsigned copies of this Agreement is
solely for the purpose of review by the party to whom delivered, and neither the
delivery nor any prior communications between the parties shall in any way imply
that Seller is under any obligation to enter the transaction which is the
subject of this Agreement. The signing of this Agreement by Buyer constitutes an
offer which shall not be deemed accepted by Seller unless and until Seller has
signed this Agreement and delivered a duplicate original to Buyer.

22.2 Computation of Time Periods. If the Closing Date or any other date or time
period provided for in this Agreement is or ends on a Saturday, Sunday or
federal, state or legal holiday, then such date shall automatically be extended
until 5:00 p.m. Pacific time of the next day which is not a Saturday, Sunday or
federal, state or legal holiday.

22.3 Captions; Severability. Any captions to, or headings of, the paragraphs or
subparagraphs of this Agreement are solely for the convenience of the parties
hereto, are not a part of this Agreement, and shall not be used for the
interpretation or determination of the validity of this Agreement or any
provision hereof. In case any one or more of the provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, but this Agreement
shall be reformed and construed and enforced to the maximum extent permitted by
applicable law.

22.4 No Obligations to Third Parties. Except as otherwise expressly provided
herein, the execution and delivery of this Agreement shall not be deemed to
confer any rights upon, nor obligate any of the parties hereto, to any person or
entity other than the parties hereto.

 

24



--------------------------------------------------------------------------------

22.5 Exhibits and Schedules. The exhibits and schedules attached to this
Agreement are incorporated in this Agreement by this reference for all purposes.

22.6 Amendment to this Agreement. The terms of this Agreement may not be
modified or amended except by an instrument in writing executed by each of the
parties hereto.

22.7 Waiver. The waiver or failure to enforce any provision of this Agreement
shall not operate as a waiver of any future breach of any such provision or any
other provision hereof.

22.8 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, except for any
choice-of-law principles which provide for the application of the laws of
another jurisdiction. Seller and Buyer hereby irrevocably submit to the
jurisdiction of any state or federal court sitting in the State in any action or
proceeding arising out of or relating to this Agreement and hereby irrevocably
agree that all claims in respect of such action or proceeding shall be heard and
determined in a state or federal court sitting in the State. Buyer and Seller
agree that the provisions of this Paragraph 21.8 shall survive the Closing.

22.9 Fees and Other Expenses. Except as otherwise provided herein, each of the
parties hereto shall pay its own fees and expenses in connection with this
Agreement.

22.10 Entire Agreement. This Agreement (including all Exhibits attached hereto)
supersedes any prior agreements, negotiations and communications, oral or
written, and contains the entire agreement between, and the final expression of,
Buyer and Seller with respect to the subject matter hereof. No subsequent
agreement, representation, or made by either party hereto, or by or to an
employee, officer, agent or representative of either party hereto shall be of
any effect unless it is in writing and executed by the party to be bound
thereby.

22.11 Successors and Assigns. Subject to the restrictions set forth in Paragraph
19 hereof, this Agreement shall be binding upon and shall inure to the benefit
of the permitted successors and assigns of the parties hereto.

22.12 Construction. The parties acknowledge and agree that (A) each party hereto
is of equal bargaining strength, (B) each such party has actively participated
in the drafting, preparation and negotiation of this Agreement, (C) each such
party has consulted with such party’s own, independent counsel, and such other
professional advisors as such party has deemed appropriate, relating to any and
all matters contemplated under this Agreement, (D) each such party and such
party’s counsel and advisors have reviewed this Agreement, (E) each such party
has agreed to enter into this Agreement following such review and the rendering
of such advice, and (F) any rule of construction to the effect that ambiguities
are to be resolved against the drafting parties shall not apply in the
interpretation of this Agreement, or any portions hereof, or any amendments
hereto.

22.13 Limitation of Liability. Buyer acknowledges and agrees that neither the
trustees, shareholders, members, affiliates, officers, directors, investment
managers, employees, partners, agents nor advisors of Seller, assume any
personal liability for obligations entered into

 

25



--------------------------------------------------------------------------------

by or on behalf of Seller. Notwithstanding any other provision of this Agreement
to the contrary (or any rights that Buyer may have at law or in equity), (a) in
no event shall Seller have any liability for lost profits, speculative, special,
consequential or punitive damages, (b) in no event will Seller’s liability under
or otherwise in connection with this Agreement, any documents executed in
connection herewith and/or otherwise in connection with the Property exceed the
sum of One Million and 00/100 Dollars ($1,000,000.00), and (c) Buyer shall have
no right to assert any claim against Seller, and Seller shall have no liability
to Buyer whatsoever, unless the valid claims for all breaches of Seller
collectively aggregate more than One Hundred Thousand and 00/100 Dollars
($100,000.00). Notwithstanding anything to the contrary contained in this
Agreement, Buyer hereby agrees that any action or claim asserted by Buyer
against Seller or any of the Released Parties must be filed (if at all) within
nine (9) months following the Closing in a court of competent jurisdiction, and
Buyer hereby waives any right to bring any such claim or action thereafter.
Buyer’s remedies prior to Closing shall be limited as set forth in Paragraph
15.2. Any and all liability beyond that which may be asserted under this
Paragraph 21.13 is expressly waived and released by Buyer and by all persons
claiming by, through or under Buyer. The provisions of this Paragraph 21.13
shall survive the Closing.

22.14 Time of the Essence. All times provided for in this Agreement for the
performance of any act will be strictly construed, time being of the essence.

22.15 Recording. The parties agree that this Agreement shall not be recorded. If
Buyer causes this Agreement or any notice or memorandum thereof to be recorded,
this Agreement shall be null and void at the option of Seller.

22.16 Confidentiality. Until the Close of Escrow, (i) except as otherwise
expressly provided herein or required by valid law, (ii) except to the extent
such documents or information are reasonably necessary for Buyer to prosecute
and/or defend any claim made with respect to the Property or this Agreement, and
(iii) except for any disclosures in filings required by the Securities Exchange
Commission and customary disclosures on investor/earnings calls, Buyer will keep
confidential the Purchase Price, the other terms of this Agreement, the
Materials and all other information concerning the Property (as disclosed,
discovered or determined in connection with this transaction); provided,
however, Buyer may disclose such information to (a) those employed by Buyer
(subject to their agreement to abide by the terms of this paragraph); (b) those
who are actively and directly participating in the evaluation of the Property
and the negotiation and execution of this Agreement or financing of the purchase
of the Property (subject to their agreement to abide by the terms of this
paragraph); (c) third parties as required under applicable law; and (d) Buyer’s
potential financial partners and lenders (subject to their agreement to abide by
the terms of this paragraph).

22.17 Natural Hazard Disclosure. Buyer and Seller acknowledge that Seller may be
required under California law to disclose if the Property lies within the
following natural hazard areas or zones: (a) a special flood hazard area
designated by the Federal Emergency Management Agency; (b) an area of potential
flooding; (c) a very high fire hazard severity zone; (d) a wild land area that
may contain substantial forest fire risks and hazards; (e) an earthquake fault
zone; or (f) a seismic hazard zone. Buyer acknowledges that Seller will employ
the services of Disclosure Source, the Title Company or another third party
selected by Seller (“Natural

 

26



--------------------------------------------------------------------------------

Hazard Expert”) to examine the maps and other information specifically made
available to the public by government agencies for the purposes of enabling
Seller to fulfill Seller’s disclosure obligations, and to report the result of
the Natural Hazard Expert’s examination to Buyer and Seller in writing. The
written reports prepared by the Natural Hazard Expert regarding the results of
the Natural Hazard Expert’s examination fully and completely discharges Seller
from Seller’s disclosure obligations referred to herein, if and to the extent
any such obligations exist, and, for the purpose of this Agreement, the
provisions of Civil Code Section 1103.4 regarding non-liability of Seller for
errors or omissions not within Seller’s personal knowledge shall be deemed to
apply and the Natural Hazard Expert shall be deemed to be an expert, dealing
with matters within the scope of the Natural Hazard Expert’s expertise with
respect to the examination and written report regarding the natural hazards
referred to above.

22.18 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which, together, shall
constitute but one and the same instrument.

[Signature page follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the day
and year first written above.

 

BUYER:   SELLER:

KILROY REALTY, L.P.,

a Delaware limited partnership

 

MEPT 303 SECOND STREET LLC,

a Delaware limited liability company

By:  

Kilroy Realty Corporation,

a Maryland corporation,

its General Partner

  By:   NEWTOWER TRUST COMPANY as trustee of the NewTower Trust Company
Multi-Employer Property Trust, a trust organized under 12 C.F.R., Section 9.18  
By:  

/s/ Jeffrey C. Hawken

        Name:  

Jeffrey C. Hawken

    By:  

 

  Its:  

Executive Vice President and Chief Operating Officer

    Name:   Patrick O. Mayberry         Position:   President   By:  

/s/ Tyler H. Rose

        Name:  

Tyler H. Rose

        Its:  

Executive Vice President Chief Financial Officer

     

[Signature Page to Agreement of Purchase and Sale and Joint Escrow Instructions]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the day
and year first written above.

 

BUYER:   SELLER:

KILROY REALTY, L.P.,

a Delaware limited partnership

 

MEPT 303 SECOND STREET LLC,

a Delaware limited liability company

By:  

Kilroy Realty Corporation,

a Maryland corporation,

its General Partner

  By:   NEWTOWER TRUST COMPANY as trustee of the NewTower Trust Company
Multi-Employer Property Trust, a trust organized under 12 C.F.R., Section 9.18  
By:  

 

        Name:  

 

    By:  

/s/ Patrick O. Mayberry

  Its:  

 

    Name:   Patrick O. Mayberry         Position:   President   By:  

 

        Name:  

 

        Its:  

 

     

[Signature Page to Agreement of Purchase and Sale and Joint Escrow Instructions]



--------------------------------------------------------------------------------

ACCEPTANCE BY ESCROW HOLDER

Chicago Title Company acknowledges that it has received a fully executed
original or original executed counterparts of the foregoing Agreement of
Purchase and Sale and Joint Escrow Instructions (the “Agreement”) and agrees to
act as Escrow Holder under the Agreement and to be bound by and strictly perform
the terms thereof as such terms apply to Escrow Holder.

 

Dated: April     , 2010   CHICAGO TITLE COMPANY   By:  

 

    Name:  

 

    Position:  

 



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT B

GRANT DEED

WHEN RECORDED MAIL TO:

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, CA 90067

Attention: Anton N. Natsis, Esq.

MAIL TAX STATEMENTS TO:

Kilroy Realty, L.P.

12200 West Olympic Boulevard, Suite 200

Los Angeles, CA 90064

Attention:                                         

 

 

 

(Space above this line is for recorder’s use)

GRANT DEED

In accordance with Section 11932 of the California Revenue and Taxation Code,
Grantor has declared the amount of transfer tax which is due by a separate
statement that is not being recorded with this Grant Deed.

FOR VALUE RECEIVED,                                          
                    (“Grantor”), hereby grants to
                                                              (“Grantee”), that
certain real property (the “Property”) situated in the City of
                        , County of                         , State of
California, described in Exhibit A attached hereto and incorporated by
reference.

THE PROPERTY IS CONVEYED TO GRANTEE SUBJECT TO:

A. All liens, encumbrances, easements, covenants, conditions and restrictions
and other matters of record;

B. All matters which would be revealed or disclosed in an accurate survey or
inspection of the Property;

C. Liens for taxes on real property not yet delinquent, and liens for any
general or special assessments of record against the Property not yet
delinquent; and

D. All laws, ordinances and governmental rules, regulations and restrictions
affecting the Property.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Grantor has executed this Grant Deed as of
                        ,                         .

 

 

By:

 

 

 

Its:

 

 



--------------------------------------------------------------------------------

EXHIBIT “A” TO GRANT DEED

LEGAL DESCRIPTION OF PROPERTY



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF  

 

  )

    )

COUNTY OF  

 

  )

On                                 , 200    , before me,
                                ,                                          
                                             (here insert name and title of the
officer) a Notary Public, personally appeared
                                                             , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                  

(SEAL)



--------------------------------------------------------------------------------

Document No.  

 

    Date Recorded:  

 

STATEMENT OF TAX DUE AND REQUEST

THAT TAX DECLARATION NOT BE MADE A PART

OF THE PERMANENT RECORD

IN THE OFFICE OF THE

COUNTY RECORDER

(Pursuant to Cal. Rev. & Tax. Code Section 11932)

 

To Registrar-Recorder

     County of                                 

Request is hereby made in accordance with the provisions of the Documentary
Transfer Tax Act that the amount of tax due not be shown on the original
document which names:

 

 

   

as Grantor

and

 

 

   

as Grantee.

The property described in the accompanying Grant Deed is located in the City of
                                , County of                                 ,
State of                                 .

The amount of tax due on said document is $                                

 

     COMPUTED ON FULL VALUE OF PROPERTY CONVEYED      COMPUTED ON FULL VALUE
LESS LIENS AND ENCUMBRANCES REMAINING AT TIME OF SALE

 

 

SIGNATURE OF DECLARANT OR AGENT



--------------------------------------------------------------------------------

EXHIBIT C

TRANSFEROR’S CERTIFICATION OF NON-FOREIGN STATUS

To inform                                         , a
                                         (“Transferee”), that Section 1445 of
the Internal Revenue Code provides that a transferee of a U.S. real property
interest must withhold tax if the transferor is a foreign person. For U.S. tax
purposes (including section 1445), the owner of a disregarded entity (which has
legal title to a U.S. real property interest under local law) will be the
transferor of the property and not the disregarded entity. To inform the
transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest, the undersigned hereby certifies the following on
behalf of the transferor/seller:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or foreign person (as those terms are defined in the Code and the
Income Tax Regulations promulgated thereunder); and

2. Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii);
and

3. Transferor’s U.S. employer or tax (social security) identification number is
                        ; and

4. The office address of Transferor is:
                                                             .

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Dated:                         , 200         TRANSFEROR:      

 

  ,     a  

 

          By:  

 

      Name:  

 

      Its:  

 



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) is made this         
day of                 ,                 , by and
between                                , a                                 
(“Assignor”), and                                                  , a
                                         (“Assignee”).

Recitals

Assignor and Assignee entered into that certain Agreement of Purchase and Sale
and Joint Escrow Instructions, dated as of                     ,             
(the “Agreement”), respecting the sale of certain “Property” (as defined in the
Agreement). Unless otherwise indicated herein, all capitalized terms in this
Assignment shall have the meaning ascribed to them in the Agreement.

Assignor, as Lessor, and those certain tenants of the Property (collectively,
the ‘Tenants”) have entered into leases for space at the Property (collectively,
the “Leases”) covering certain premises located on the Property.

Under the Agreement, Assignor is obligated to assign to Assignee any and all of
its right, title and interest in and to all Leases and Tenants’ deposits held by
Assignor under the Leases (collectively, “Tenant Deposits”).

Agreement

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows.

Assignor assigns, sells, transfers, sets over and delivers unto Assignee all of
Assignor’s estate, right, title and interest in and to the Leases and Tenant
Deposits and Assignee accepts such assignment; provided, however, that such
assignment, sale and transfer shall not include any rights or claims arising
prior to the date hereof which Assignor may have against any party under the
Leases.

Assignee accepts said assignment, sale and transfer and assumes the performance
of all of the terms, covenants and conditions imposed upon the landlord under
the Leases and with respect to the Tenant Deposits (to the extent arising or
accruing on or after the date hereof), including, without limitation, all
obligations of Assignor for which Assignee received a credit under Paragraph 11
of the Agreement.

In the event of the bringing of any action or suit by a party hereto against
another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including actual attorneys’ fees and costs.



--------------------------------------------------------------------------------

This Assignment may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same instrument.

This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.

This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first written above.

 

ASSIGNEE:   ASSIGNOR:

 

  ,  

 

  , a  

 

      a  

 

    By:  

 

      By:  

 

      Name:  

 

        Name:  

 

      Position:  

 

        Position:  

 

    By:  

 

      By:  

 

      Name:  

 

        Name:  

 

      Position:  

 

        Position:  

 

   



--------------------------------------------------------------------------------

EXHIBIT E

GENERAL ASSIGNMENT AND BILL OF SALE

THIS GENERAL ASSIGNMENT AND BILL OF SALE (“Assignment”) is made this         
day of                 ,                 , by and between
                                , a                                 
(“Assignor”), and                                 , a
                                         (“Assignee”).

Recitals

Assignor and Assignee entered into that certain Agreement of Purchase and Sale
and Joint Escrow Instructions dated as of                     ,             
(the “Agreement”), respecting the sale of certain “Property” (as described and
defined in the Agreement).

Under the Agreement, Assignor is to assign (to the extent assignable) any and
all of its right, title and interest (if any) and delegate any and all of its
obligations and responsibilities in each of the following to Assignee:

(a) any and all service contracts and warranties together with all supplements,
amendments and modifications thereto, relating to the Property (“Contract(s)”);
and

(b) all fixtures, fittings, furniture, furnishings, appliances, apparatus,
equipment, machinery, building materials, and other items of tangible personal
property owned by Assignor and affixed or attached to the Property (all of such
properties and assets being collectively called the “Assigned Properties”).

Agreement

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:

Assignor assigns, sells, transfers, sets over and delivers unto Assignee (to the
extent assignable) all of Assignor’s estate, right, title and interest (if any)
in and to the Contracts and Assigned Properties; provided, however, that such
assignment, sale and transfer shall not include any rights or claims arising
prior to the date hereof which Assignor may have against any party with respect
to the Contracts and Assigned Properties.

Assignee accepts such assignment and assumes the performance of all of the
terms, covenants and conditions imposed upon Assignor with respect to the
Contracts and Assigned Properties (to the extent arising or accruing on or after
the date hereof).

In the event of the bringing of any action or suit by a party hereto against
another party hereunder by reason of any breach of any of the covenants,
conditions, agreements or provisions on the part of the other party arising out
of this Assignment, then in that event the prevailing party shall be entitled to
have and recover of and from the other party all costs and expenses of the
action or suit, including reasonable attorneys’ fees.



--------------------------------------------------------------------------------

This Assignment shall be binding upon and inure to the benefit of the
successors, assignees, personal representatives, heirs and legatees of all the
respective parties hereto.

This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.

This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which, together, shall constitute one and the same
instrument.

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the day and year first above written.

 

ASSIGNEE:   ASSIGNOR:

 

   

 

  , a  

 

      a  

 

    By:  

 

      By:  

 

    Name:  

 

      Name:  

 

    Position:  

 

      Position:  

 

  By:  

 

    By:  

 

    Name:  

 

      Name:  

 

    Position:           Position:  

 

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF TENANT ESTOPPEL CERTIFICATE

[ATTACHED]



--------------------------------------------------------------------------------

ESTOPPEL CERTIFICATE

The undersigned, the tenant under that certain                         
(“Original Lease”) dated                         , between
                         (“Landlord”) and                          (“Tenant”),
for premises on the floor, commonly known as Suite      (the “Premises”) of the
building located at 303 Second Street, San Francisco, California (the
“Building”), certifies as follows:

1. True, correct and complete copies of the Original Lease and all amendments,
modifications and supplements thereto are attached hereto as Exhibit A, and the
Original Lease, as so amended, modified and supplemented, is in full force and
effect, and represents the entire agreement between Tenant and Landlord with
respect to the Premises and the Project (as defined in the Lease). There are no
amendments, modifications or supplements to the Original Lease, whether oral or
written, except as follows (include the date of such amendment, modification or
supplement): (If none, so state)                                          
                   . (The Original Lease, as so amended, modified, and
supplemented, shall be collectively referred to as the “Lease”).

2. The Lease term has commenced and full rental is now accruing thereunder. The
commencement date of the Lease occurred on                     . The Lease term
shall expire on                     , 20    . The Tenant has the following
options to extend the Lease term: (If none, so state)
                                         
                                         
                                         
                                                                   Except as
expressly provided in this Estoppel Certificate, Tenant does not have any right
or option to renew or extend the term of the Lease, to terminate the Lease, to
reduce the Premises, or to lease other space at the Project, nor any
preferential right to purchase all or any part of the Premises, the Building, or
the Project.

3. Tenant has accepted possession of the Premises under the Lease and currently
occupies the Premises. Base rental became payable on                     .
Tenant is currently obligated to pay $                     per month as base
rental under the Lease. All monthly installments of base rental, all additional
rent and all monthly installments of estimated additional rent have been paid
when due through                     , 2010. [FOR RETAIL LEASES WITH PERCENTAGE
RENT, ADD: All monthly installments of percentage rent have been paid when due
through                     , 2010.]

4. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows: (If none, so state)                                          
                   .

5. No rent under the Lease has been paid more than thirty (30) days in advance
of its due date.

6. To Tenant’s current actual knowledge, all conditions of the Lease to be
performed by Landlord necessary to the enforceability of the Lease have been
satisfied, Landlord is not in default thereunder, and Tenant has not initiated
any audits of Landlord’s books and records, except as

 

-1-



--------------------------------------------------------------------------------

follows: (If none, so state) . As of the date hereof, there are no existing
defenses, or to the undersigned’s knowledge, claims or any basis for a claim,
that the undersigned has against Landlord.

7. All space and improvements leased by Tenant have been completed and furnished
in accordance with the provisions of the Lease, and Tenant has accepted and
taken possession of the Premises, except as follows: (If none, so state)
                                . There are no outstanding and unpaid tenant
improvement, space planning, or other similar reimbursements or allowances owing
to Tenant as of the date hereof, except as follows: (If none, so state)
                                                             .

8. There are no offsets or credits against rentals payable or to become payable
under the Lease, and as of the date hereof, Tenant has not asserted any such
offset or credit. No free rent periods or rental concessions have been granted
to Tenant, except as follows: (If none, so state)
                                        .

9. To Tenant’s knowledge, Tenant is not in default under the Lease.

10. Tenant currently pays to Landlord the following amounts per month on account
of its pro rata share of real property taxes and common area expenses
(including, without limitation, insurance): (If none, so state)
$                    , Tenant’s pro rata share for the pass-through of real
property taxes and common area expenses (including, without limitation,
insurance) is     % as of the date hereof. [FOR RETAIL LEASES WITH PERCENTAGE
RENT, ADD: Tenant currently pays to Landlord the following amount per month on
account of the monthly installments of percentage rent: (If none, so state)
$                .]

11. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any State.

12. Tenant has not made any payment to Landlord as a security deposit or rental
deposit except as follows: (If none, so state) $                .

13. The undersigned acknowledges that this Estoppel Certificate may be delivered
to Landlord’s prospective mortgagee, a prospective purchaser and/or such
prospective purchaser’s assignee, and/or a prospective mortgagee of a
prospective purchaser (or its assignee). Accordingly, and in addition to
acknowledging Landlord’s reliance upon this Estoppel Certificate and the
statements contained herein, the undersigned acknowledges and recognizes that if
this Estoppel Certificate is delivered to such parties, said mortgagee,
prospective mortgagee, or prospective purchaser (or its assignee) will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part, and in accepting an assignment of the
Lease as collateral security, and that receipt by it of this Estoppel
Certificate is a condition of making of the loan or acquisition of such
property.

14. Each individual executing this Estoppel Certificate on behalf of Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Estoppel Certificate and that each person
signing on behalf of Tenant is authorized to do so.

 

-2-



--------------------------------------------------------------------------------

Dated:                     , 2010   (TENANT]   By:  

 

  Name:  

 

  Title:  

 

[ALL LEASE DOCUMENTS TO BE ATTACHED TO THE ESTOPPEL AS EXHIBIT A WHEN DELIVERED
TO TENANT FOR EXECUTION]

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

LEASE DOCUMENTS

(see attached)



--------------------------------------------------------------------------------

Schedule 13.1.8

Schedule of Leases

[ATTACHED]



--------------------------------------------------------------------------------

303 Second Street

San Francisco

Lease Inventory

LEASE CONTRACTS

 

Tenant

  

Document

   Dated 24 Hour Fitness USA. Inc.    Lease    3/25/1993    Parking Agreement   
3/25/1993    Parking Agreement - 1st Amendment    8/20/1993    First Amendment
to Lease    8/20/1993    Second Amendment to Lease    2/15/1994    Third
Amendment to Lease (24 Hour Fitness fka HEC Investments) now dba 24 Hour Fitness
   12/2/2002    Telecom License Agreement    1/-/2009 Advent Software, Inc.   
Lease    4/5/2002    Advent Software Sublease to Symantec Corporation   
10/-/2004    Consent to Sublease    10/22/2004    First Amendment to Lease -
Partial Surrender Agreement    8/8/2008 Associated Press    Lease    6/25/2001
   First Amendment    3/1/2006    Storage Agreement    5/3/2002 Avenue A.
Razorfish    Lease    1/-/2008    Guaranty    1/-/2008    Lease Memorandum -
Exhibit D    9/12/2008 Bhupendra Patel, Paresh Patel and Nikhil Patel, dba
Quizno’s Subs    Lease    9/16/2002    Guaranty of Lease-J Wood    9/16/2002   
Guaranty of Lease- G. Simmons    9/16/2002    Assignment & Assumption - PEBS,
Assignor and Patels, Assignee    10/29/2004    First Amendment    10/29/2004   
Second Amendment    12/6/2007 Bright Horizons Children’s Centers. Inc.    Lease
   10/23/2007    Lease Guaranty    10/23/2007 Charles Pankow Builders. LTD   
Lease    3/16/1992    First Amendment    11/7/1995    Second Amendment   
5/8/2001    Third Amendment    3/19/2003    Fourth Amendment    4/23/2004   
Fifth Amendment    8/18/2005    Storage Agreement    5/5/2005 Cushman &
Wakefield    Lease    12/14/2009 FedEx Office & Print Services, Inc.    Lease -
Kinko’s    7/31/2000    First Amendment    6/10/2009 Florens Container Services
(USA), Ltd.    Lease    9/21/2000    Guaranty of Lease    9/21/2000    First
Amendment    9/1/2004    Lease Agreement (storage)    4/17/2008    Lease
Agreement (storage)    6/2/2009 Hewlett Packard    Lease    6/2/2005    Change
of Address Letter    7/6/2005    First Amendment    5/15/2006    Second
Amendment    3/17/2010 Young & Rubicam Inc.    Lease    12/20/2000    Guaranty
of Lease    12/20/2000    First Amendment    5/25/2005    Second Amendment   
6/8/2007    Consent to Assignment - Hill & Knowlton - Young and Rubicam   
12/7/2009    Third Amendment - Young and Rubicam    12/7/2009



--------------------------------------------------------------------------------

303 Second Street

San Francisco

Lease Inventory

 

Jeries Tannous dba The Snack Depot    Lease    10/31/1990    First Amendment   
2/20/2001    Second Amendment    10/1/2001    Third Amendment    4/1/2002   
Fourth Amendment    11/1/2002    Fifth Amendment    3/1/2003    Sixth Amendment
   1/1/2004    Seventh Amendment    3/1/2006    Eighth Amendment    2/28/2009
Judicial Council of California    Lease    5/25/2007 (date signed by Landlord)
   Commencement Letter    5/23/2007 (date signed by Tenant) 9/27/2007    Storage
Agreement    6/1/2007    First Amendment    7/9/2007 Kennedy Jenks Consultants.
Inc.    Lease    7/9/2008    Lease Agreement (Storage space)    12/29/2008   
Lease Agreement (Storage Space)    1/6/2010 Lautze & Lautze    Lease    6/8/1989
   First Amendment    12/7/1998    Second Amendment    8/8/2003    Third
Amendment    6/18/2008    Fourth Amendment    3/23/2009    Parking Agreement   
6/8/1989 MarkMonitor Inc.    Lease    8/10/2009 Medtronic USA. Inc    Lease   
9/9/2005    Confirmation of Term of Lease - Exhibit C    4/19/2006 (date signed
by Landlord) Office Depot. Inc.    Lease    4/4/2006 (date signed by Tenant)
2/1/1993    Parking Agreement    2/1/1993    Letter extending renewal exercise
deadline    12/8/1998    Letter electing to renew deadline    1/8/1999   
Extension of Lease letter    12/7/1999    First Amendment    11/1/2003    Second
Amendment    6/26/2007 PB Americas. Inc.    Lease    8/31/1988    First
Amendment    12/15/1989    Second Amendment    11/22/1991    Third Amendment   
4/1/1992    Fourth Amendment    4/20/1998    Fifth Amendment    12/28/2007   
Sixth Amendment    10/27/2009 Sterling M Enterprises, Inc. dba Lee’s Deli   
Lease    12/6/1996    First Amendment    9/1/1999    Second Amendment   
3/2/2001    Third Amendment to Lease    11/17/2004    Fourth Amendment   
9/8/2009    Storage Agreement - First Amendment    9/10/2009    Guaranty of
Lease    12/14/1997 Symantec Corporation    Lease    5/1/2006    First Amendment
   8/5/2008    Lease Memorandum -Exhibit E    2/12/2009 (date signed by
Landlord) Tech Target, Inc.    Lease    5/24/2004    First Amendment   
9/13/2007



--------------------------------------------------------------------------------

303 Second Street

San Francisco

Lease Inventory

 

Travelocity    Lease    1/28/2005    Guaranty of Lease    1/-/2005    First
Amendment    10/5/2009    Second Amendment    10/27/2009 TC Global, Inc. dba
Tully’s Coffee    Lease    8/15/2000    First Amendment    1/25/2010 UBC
Clinical Technologies. LLC    Lease    4/28/2009    First Amendment   
12/22/2009 Wells Fargo Bank    Lease    5/19/2000    First Amendment    7/8/2003
   Second Amendment    5/15/2007    Third Amendment    8/30/2007    Suite 104
Lease    10/8/2008    Commencement Date Letter   
4/28/2009 (date executed by Tenant) Xola LLC, dba Maya Restaurant    Lease   
8/19/1998    First Amendment    3/20/2002    Second Amendment    6/1/2003   
Third Amendment    6/23/2004    Fourth Amendment    2/28/2006    Fifth Amendment
   4/29/2008    Guaranty    9/2/1998



--------------------------------------------------------------------------------

Schedule 13.1.9

Contract Schedule

[ATTACHED]



--------------------------------------------------------------------------------

Service Contracts

SERVICE CONTRACTS

 

Vendor

   Date of Agreement   

Work Performed

Capital Building Maintenance Group, LLC

   6/16/2009    Window Washing

Able Building Maintenance

   6/26/2008    Janitorial

ABM Security Services, Inc.

   8/21/2007    Security Staff

All-Guard Systems, Inc.

   11/18/2005    Alarm Monitoring Service

Able Engineering Services

   6/15/2006    Engineering

Schindler Elevator Corporation

   3/31/2008    Elevator / Escalator Maintenance

Robert W. Poyas, Inc.

   3/16/2007    Grounds Maintenance

Johnson Controls, Inc.

   6/22/2009 Renewal Letter    Metasys / Fire Systems